  Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 1 of 19 PageID# 2
                                                                             r- '



                     IN THE UNITED STATES DISTRICT COURT FOR THE JUL 2 4 2019

                                EASTERN DISTRICT OF VIRGINIA                                           GO JRT

                                         Alexandria Division
                                                                              L              ■" • .1




UNITED STATES OF AMERICA

     v.                                              Case No.

 JOSHUA ANDREW MILIARESIS,

     Defendant.

                  AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

          I, Bridgit DePietto, being first duly sworn, do hereby depose and state as follows:

                                Introduction and Agent Background

          1.     I have been a Special Agent with the Federal Bureau of Investigation (“FBF’)

since February 2013. In that time, I have been a member of a transnational organized crime

squad. My primary duties include the enforcement of federal laws related to crimes committed

by transnational organizations and criminal street gangs. As a Special Agent, I have participated

in controlled purchases of illegal narcotics, conducted visual and electronic surveillance,

executed arrest, search, and seizure warrants, and interviewed many individuals involved in drug

trafficking and gang activities. Through my training and experience, I am familiar with the

actions, habits, traits, methods, and terminology of drug traffickers.

          2.     Further, through instruction, training, and participation in investigations, as well

as through consultation with other agents and law enforcement personnel, I have become familiar

with the manner in which narcotics traffickers conduct their illegal business and the methods

used to disguise their narcotics activities. From experience and training, I have also learned that
  Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 2 of 19 PageID# 3




narcotics traffickers frequently use cellular telephone applications and other communications

technology to communicate, conduct, and conceal their illegal activities from law enforcement.

       3.      The facts set forth in this affidavit are based on the following: my own personal

knowledge; knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers; interviews of witnesses; my review of

records related to this investigation; communications with others who have knowledge of the

events and circumstances described herein; and, information gained through my training and

experience. This affidavit contains information necessary to support probable cause. The

information contained in this affidavit is not intended to include each and every fact and matter

observed by me or known to the government.

       4.      This affidavit is being submitted in support of a criminal complaint charging

JOSHUA ANDREW MILIARESIS (“MILIARESIS”) with conspiracy to distribute and possess

with the intent to distribute 1,000 or more marijuana plants, in violation of Title 21, United

States Code, Sections 841(a)(1) and 846.

       5.      For the persons identified below as cooperating witnesses (CWs), I refer to all of

them as males irrespective of their actual gender. Further, as I explain below, law enforcement

sought and obtained a search warrant in the Eastern District of California to search seven land

parcels and a retail shop. The affidavit in support of that search warrant used information from

countless CWs. This affidavit maintains the numbering used in the affidavit in support of the

search of the land parcels; though, it does not include information from all of the CWs.

Therefore, the CW numbers are not sequential in this affidavit. I have also used the true names

of the targets and subjects of this investigation when summarizing the information obtained from




                                                  2
   Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 3 of 19 PageID# 4




CWs in this affidavit, even though in many instances the CWs routinely referred to many of

these individuals by their nicknames.

                                                Probable Cause

        A.       Background on the Investigation of the Reccless Tigers

        6.       The FBI and a number of other federal law enforcement agencies, together with

the Fairfax County Police Department (“FCPD"’) and other state and local law enforcement

agencies in Virginia, have been investigating narcotics trafficking and other criminal activity by

members of a criminal street gang called the Reccless Tigers and by persons associated with this

gang. This criminal activity has occurred primarily in the Prince William County, Fairfax

County, and Loudoun County areas of Northern Virginia, in the Eastern District of Virginia, and

in Washington, D.C., and Maryland.

        7.       The Reccless Tigers developed locally from a number of predominately Asian

gangs operating in Northern Virginia as well as from its association with a Los Angeles,

California, street gang known as the Asian Boyz.1 Through interviews with witnesses and

victims, the use of confidential sources, law enforcement actions (such as controlled purchases of

narcotics), and the examination of telephone records (including GPS data), social media

accounts, financial data, and other information, I and other law enforcement officers have been

able to identify over 100 members or associates of the Reccless Tigers. We have also been able

to link the Reccless Tigers to the commission of numerous federal and state crimes in Northern

Virginia, Richmond, Virginia, and the greater Washington, D.C. area, including drug trafficking,

fire bombings, suspected homicides, malicious woundings, stabbings, robberies, burglaries,



           When I refer to the Reccless Tigers in this affidavit, I include within that designation predecessor and
affiliate gangs such as the Asian Boyz (a/k/a ABZ), Young Korean Loks (a/k/a YKS), Korean Dragon Crew (a/k/a
KDC), Sons of Gong (a/k/a SOG), Club Tiger, Tiger Side, and Lady Tigers (a/k/a Lady Ts).

                                                          3
   Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 4 of 19 PageID# 5




shootings, firearms possession and trafficking, witness intimidation and tampering, obstruction

of justice, and money laundering.

         8.       As a result of the abduction and suspected murder of a male individual in Fairfax

County by members of the Reccless Tigers, beginning on February 15, 2019, federal drug, gun,

and related charges were brought against a number of known members and associates of the

Reccless Tigers in the Eastern District of Virginia. Thus far, 16 defendants have been charged in

the Eastern District of Virginia by indictment and/or criminal complaint, including Spencer Pak,

Richard Pak, Ha Lim Chung, Grace Catherine Reilly, Brandon Sobotta, Peter Le, Dane Nicholas

Hughes, Angel Hoang Le, Joseph Duk-Hyun Lambom, Bradley Sullivan, Zu Hun Chang, Sascha

Amadeus Carlisle, Tasneef Ahmed Chowdhury and others. Both Sobotta and Chang recently

pleaded guilty to controlled substance offenses. All of the charged defendants in these cases are

members of, or otherwise associated with, the Reccless Tigers.

         9.       The primary source of revenue for the Reccless Tigers is drug distribution.

Members and associates of the Reccless Tigers distribute cocaine, MDMA (ecstasy), LSD,

prescription drugs (primarily Xanax), marijuana, vape pens, THC oils and wax, and THC

edibles.2 Marijuana and THC products appear to be the most profitable drug trafficking activity


2 Marijuana is consumed in many different ways. Although smoking raw plant material is the most common form
of consumption, many users consume THC (the primary psychoactive ingredient of marijuana) through a wide
variety of alternative products extracted from the marijuana plant. These products (distillates and oils), contain
highly concentrated amounts of THC. Compared to marijuana in raw plant form, these concentrated distillates and
oils offer a more potent high, quicker onset of action, and a wider range of consumption methods.

   Vape pens are a type of vaporizer designed specifically to vaporize marijuana distillates and oils. They are called
pens because the design of the vape device closely resembles that of a traditional pen. A vape pen consists of two
pieces: a battery and a cartridge. Vape cartridges contain a mouthpiece, chamber and heating element, which is
activated upon contact with a vape battery. The chamber of a vape cartridge is filled with some type of THC oil or
distillate. Vape pens are drug paraphernalia, that is, devices for use in compounding, converting, concealing,
producing, processing, preparing, ingesting, inhaling, or otherwise introducing into the human body unlawful
controlled substances, including THC and marijuana and products derived from marijuana, and the use of the mails
or other facilities of interstate commerce to sell or transport vape pens violates Title 21, United States Code, Section
863. Violations of Section 863 of Title 21 are alleged to be an object of the conspiracy charges in Nos. 1:19-cr-57

                                                           4
   Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 5 of 19 PageID# 6




for the Reccless Tigers. For example, financial records for one suspected member of the

Reccless Tigers show proceeds from his suspected marijuana sales in excess of $1.5 million over

a period of two years. A cooperating witness (CW7) stated that he had distributed over $400,000

worth of marijuana obtained from the Reccless Tigers in about three years.

        10.      The Reccless Tigers and their associates operate websites and social media

platforms that openly promote and advertise the sale of marijuana and related products. For

example, the FBI has identified an Instagram account named Clubtiger.hustle as belonging to

Peter Le. In the summer of 2018, FBI agents saw photographs and videos of marijuana and cash

on that Instagram account along with clothing and other Reccless Tigers merchandise. The Peter

Le account also included links to other Reccless Tigers Instagram accounts, and, on those other

accounts, there were photographs of marijuana and offers of free marijuana. The Reccless Tigers

also use distinctive labels and logos on their products (e.g., Club Tiger, The High Club, Concrete

Jungle, and Jungle Juice). The Reccless Tiger t-shirts I have seen and seized say “coast to coast

tiger gang we $tay connected” and “tigers don’t lose sleep over opinions of sheep.”

        11.      The Reccless Tigers have specifically targeted local middle and high school

students, some as young as age 14, as customers, potential retail distributors of their products,

and gang members. At some Northern Virginia public schools, many students are familiar with

the Reccless Tigers and know that its members sell marijuana and other drugs.

        12.      One way the Reccless Tigers have aggressively marketed their products is by

giving a dealer more marijuana and marijuana products than the dealer wants. For example, a




(LO) and l:19-cr-112 (LO).

  Edibles are another common consumption method. Edibles are food products containing raw marijuana or
concentrated THC oils or distillates. Popular forms of edibles include drinks, baked goods, and candies.

                                                       5
   Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 6 of 19 PageID# 7




high school dealer may ask for an ounce or two of marijuana, but Peter Le instead would give

him a half-pound or pound of marijuana to sell, telling him “you can pay me later.” The dealer

then would become indebted to the gang for significantly more money than he had been making

and would be forced to sell more of the gang’s products to pay off what he owes. If the dealer

fails to pay - a frequent occurrence - the gang may try to collect the debt by having the dealer

perform “favors” for the gang, such as receive shipments of marijuana at the dealer’s home

address, pick up and deliver boxes of marijuana for the gang at their stash locations, or drive

gang members as they meet with customers to deliver marijuana or pick up money. If the debt is

significant, the gang may ask the dealer to pay it off by working at the gang’s marijuana “farm”

in California.

         13.      The Reccless Tigers also have developed contacts at a number of Virginia

colleges and universities for selling marijuana and other drugs. For example, Dane Hughes, in

September 2018, shortly after turning 18 years old, rented an apartment adjacent to Virginia

Commonwealth University in Richmond, Virginia, to sell marijuana, vape pens, THC wax, and

edibles to VCU students. I and other agents interviewed over 30 members of one VCU

fraternity. They admitted to having obtained drugs supplied by Dane Hughes, who was a regular

guest at their fraternity parties, from September 2018 through mid-February 2019. The Reccless

Tigers also have marketed their products through pop-up dispensaries in Washington, D.C.

Although the possession of marijuana in small quantities is legal in Washington, D.C., as is the

sale of medical marijuana, the Reccless Tigers sell marijuana in Washington, D.C., in

transactions and quantities that are not legal.3 The gang also has hosted extravagant week-end



3 Washington, D.C., marijuana laws allow for a person 21 or older to possess up to two ounces of marijuana for
personal use, to cultivate up to six plants within the person’s private residence, and to transfer, without payment, up
to one ounce of marijuana to another person 21 or older. A common practice in Washington, D.C., is for a user to

                                                           6
   Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 7 of 19 PageID# 8




parties at rental homes with free drugs and alcohol, and the gang has become a notable presence

in the Asian community at clubs, restaurants, concerts, and festivals in Annandale and

Centreville, Virginia.

         14.     The Reccless Tigers maintained stash houses to distribute drugs locally to its

many distributors. These stash houses included apartments rented in Northern Virginia and

short-term rental properties obtained through Airbnb in Virginia, Maryland, and Washington,

D.C. The stash houses were used to receive and store large shipments of marijuana, which were

then broken down into smaller amounts, typically pound, half-pound, and quarter pound

packages and picked up by, or delivered to, customers. Money was dropped off at these

locations as well. Some of the gang members used their homes as stash locations (e.g., Richard

and Spencer Pak). Dane Hughes, beginning when he was 17 years old, paid the father of one of

his marijuana customers $25,000 in cash over seven months in 2018 to store marijuana in the

basement of the father’s house.4 I and other agents recently interviewed an associate of the gang

who plead guilty to a local drug charge related to this investigation and has agreed to cooperate.

He said that he worked for the gang for about three months, from late November 2018 until

February 2019. He referred to himself as the “delivery guy.” He was hired by Peter Le to pick­

up and deliver money. While doing this, he frequently came into contact with Dane Hughes and

Sascha Carlisle at the gang’s apartments and Airbnb rental houses in Maryland. At those

locations, he saw numerous boxes of marijuana, cash, THC cartridges, vape pens, THC oil and


buy another item, good, or service and receive a free marijuana product gifted or donated by the vendor instead of
being sold. Marijuana users in D.C. often seek out “pop-up” events advertised by vendors on social media platforms
like Instagram to obtain marijuana and cannabis products. Washington, D.C., does allow for the sale of medical
marijuana to D.C. residents through dispensaries, but there are no recreational marijuana shops. In other words, the
sale of any amount of recreational marijuana remains unlawful in Washington, D.C.

4 The father has been cooperative and provided investigators with a spread sheet on which he kept a
contemporaneous record of every payment the father received from Hughes.

                                                         7
   Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 8 of 19 PageID# 9




cash. At times, he saw Peter Le and Dane Hughes counting money and marijuana at these

locations, which was typically packaged in vacuum sealed one-pound bags. He estimated that

each of the boxes contained about 20 to 30 pounds of marijuana. At Peter Le’s apartment in

Dunn Loring, Virginia, he saw about $20,000 to $30,000 in cash on the kitchen table. I and

other agents have obtained lease records confirming that Angel Le rented the Virginia

apartments and records indicating that Dane Hughes had an Airbnb account for the gang’s rental

properties.

        B.     Violent Crimes Committed by the Reccless Tigers

        15.    Over the past four years, I and other investigators have identified numerous acts

of violence associated with the Reccless Tigers. The gang has adopted many traditional gang

customs and rules. Gang members go through an initiation process and are “jumped in” when

they are invited to join the gang. This involves being beaten by a number of other gang

members. I have viewed videos of gang members being jumped in. Gang members are expected

to participate when something “goes down.” If the gang gets into a fight with a rival gang or

drug crew, gang members are expected to participate in the fight on behalf of the gang. If a gang

member does not participate, then the member will be “checked” (beaten up) later. Gang

members are also expected to go on “missions,” such as retaliatory assaults and fire bombings.

        16.    The Reccless Tigers have used various acts of violence to seek retribution against

anyone for disrespecting other gang members (including cooperation with authorities), stealing

from the gang, or incurring debts to higher level gang members (typically drug debts). These

acts of violence include burglary or vandalism of property belonging to the offending member,

gang associate, or family member; an assault of the offending member; and attempts to burn

down the home and/or vehicle of the offending gang member or associate. On April 24, 2016, at


                                                8
  Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 9 of 19 PageID# 10




a week-end parly hosted by the Reccless Tigers, a victim was beaten and stabbed by several gang

members for some act of disrespect toward the gang. The victim died several hours later. No

one has been charged in his killing. In addition, over the course of this investigation, I have

identified 12 fire bombings of personal residences. In almost every one of these fire-bombing

incidents, the intended victim owed the gang money for drugs. No one has been charged in any

of these attacks.

        C.      The Reccless Tigers’ Marijuana Grow Activities at the “Farm” in California

        17.     I have interviewed numerous members and associates of the Reccless Tigers.

Many of the subjects of these interviews are aware that the Reccless Tigers have received multi­

pound shipments of marijuana in boxes through postal services. The boxes contained various

amounts of marijuana, typically from ten to 50 pounds, sometimes more, in individually wrapped

one-pound amounts. The boxes they have seen did not have labels identifying the shipper or the

shipper’s location, but many of the persons interviewed believe the boxes were shipped from the

gang’s “farm” in California.

        18.     During these interviews, numerous members and associates of the Reccless Tigers

informed law enforcement that the gang receives its marijuana from a “farm” operating in

Northern California. Through further investigation, law enforcement identified the farm’s

specific location, which is in Hayfork, California, in the Eastern District of California. On July

18, 2019, law enforcement sought and obtained a search warrant for seven land parcels and a

retail store, which is owned by JOSHUA MILIARESIS, in the Eastern District of California

from United States Magistrate Judge Carolyn K. Delaney. Law enforcement executed this

search warrant on July 24, 2019. The affidavit in support of the search warrant is approximately




                                                  9
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 10 of 19 PageID# 11




77 pages and details extensive facts that support that the Reccless Tigers have used the farm

since in around 2014 to the present to grow at least 1,000 marijuana plants or more.

       19.     CW12 has been charged in this case and is cooperating with the government

pursuant to a proffer letter. 1 have interviewed CW12 on several occasions. I believe the

information provided by CW12, summarized below, is credible and has been corroborated by

information obtained from other sources.

       20.     CW12 was a close associate of Peter Le. CW12 has known Peter Le for about

three years. Through Peter Le, CW12 has met numerous members of the Reccless Tigers, has

become familiar with the structure of the gang and its affiliation with the Asian Boyz in

California. CW12 has traveled to California with Peter Le, where CW12 has had contact with

members of the Asian Boyz, including its leaders and, specifically, Peter Le’s older brother

(“T.L.”). CW12 stated that T.L. was the original leader of the Reccless Tigers in Northern

Virginia. CW12 stated that T.L. moved to California in 2016.

       21.     CW12 is familiar with the gang’s drug trafficking activities, and CW12 has been

present when large quantities of marijuana were received, broken down into smaller amounts for

local distribution, and distributed. CW12 has been present when large amounts of cash have

been transferred and has accepted and counted cash for Peter Le for drug sales. According to

CW12, Peter Le had about 50 people who picked up marijuana from him.

       22.     CW12 stated that the Reccless Tigers transported drugs from California to

Virginia, and money from Virginia to California. CW12 said that the Reccless Tigers had a

marijuana farm in California. CW12 stated that T.L. owns the farm but not under his name.

C W12 stated that the farm was in the mountains in northern California and was about a ten-hour

drive from Los Angeles. CW12 stated that the marijuana harvested at the farm is shipped to

                                                10
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 11 of 19 PageID# 12




Peter Le’s father’s house in Los Angeles, where it is then shipped to Virginia. Peter Le used a

lot of different people and places to receive these boxes. Once they arrived, Peter Le often used

Dane Hughes and Sascha Carlisle to pick up the boxes and deliver them to the gang’s stash

locations. CW12 stated that the boxes would typically contain about 30 pounds of marijuana and

other products.

       23.        CW12 said that T.L. tasked Peter Le with getting people to work on the farm.

T.L. offered gang members $3,000 a month, depending on how much the person trimmed, to

work on the farm. T.L. told his brother, Peter Le, to advertise the work on the farm on Snapchat.

Peter Le received a commission for every person he sent to the farm. The money Peter Le made

was taken off of his debt he owed to the gang for marijuana.

       24.        CW3 has been cooperative with the FBI and interviewed on three occasions. He

has not been charged. At first, CW3 significantly minimized his role in distributing marijuana

obtained from the Reccless Tigers and portrayed himself more as a user rather than a seller of

marijuana. In the second interview, although CW3 acknowledged that he sold substantial

amounts of marijuana, CW3 continued to downplay his relationship with Peter Le. When

confronted with contrary information, CW3 acknowledged having sold marijuana obtained from

the Reccless Tigers in high school and subsequently in college and that he had regularly obtained

marijuana from Peter Le. I believe the information CW3 has since provided, summarized below,

is credible and has been corroborated by information obtained from other sources.

       25.        CW3 knows that Peter Le is a member of the Reccless Tigers and has been a

member of the gang dating back to when they first met in high school in about 2015. While in

high school, CW3 obtained ounce quantities of marijuana from Peter Le, which he distributed to

other high school students. CW3 also socialized with Peter Le and was introduced to other


                                                  11
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 12 of 19 PageID# 13




members of the gang. CW3 was arrested in 2016 for possession with intent to distribute

marijuana, and he stopped dealing for about a year. In 2017, he resumed selling marijuana in

college. He began purchasing pound quantities of marijuana from Peter Le, which were

delivered to him by Dane Hughes. CW3 continued to obtain marijuana from Peter Le and Dane

Hughes until February 2019. Through Peter Le, CW3 knew that the Reccless Tigers were

affiliated with the Asian Boyz in California and that T.L. was a leader in that gang. CW3 also

knew that the Reccless Tigers obtained marijuana from California, and he has seen boxes

containing multi-pound quantities of marijuana shipped to various addresses for Peter Le. CW3

stated that the marijuana came from a farm the Reccless Tigers operated, and CW3 identified

several Reccless Tigers whom he said had worked on the farm, including Sascha Carlisle and

CW15. CW3 knew CW15, and CW15 told CW3 that he had worked on the farm.

       26.     CW7 was arrested by FCPD in February 2018 in possession of over five pounds

of marijuana, over 1000 vape cartridges, and THX wax, all of which had been fronted to CW7 by

Peter Le. CW7 agreed to work with a FCPD narcotics detective in exchange for leniency his

local charges. CW7, however, also continued to obtain marijuana and other products from Peter

Le after his Fairfax County arrest. CW7 is cooperating with federal authorities pursuant to a

proffer agreement. I believe the information provided by CW7, summarized below, is credible

and corroborated by information obtained from other sources.

       27.     CW7 first met Peter Le in approximately 2016. CW7 had been obtaining

marijuana, vape pens, and edibles from CW15, and learned from him that he was getting his

drugs from Peter Le. In 2016, CW7 began getting marijuana, vape pens, and edibles directly

from Peter Le. CW7 was aware that Peter Le was a Reccless Tigers gang member. CW7

obtained pound quantities of marijuana from Peter Le at least once a week, sometimes more


                                                12
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 13 of 19 PageID# 14




frequently, for about two years. CW7 also obtained vape pens, THC oil, and edibles from Peter

Le. Peter Le often gave CW7 more marijuana than he wanted in a way that CW7 felt he could

not refuse. Through Peter Le, CW7 met other members and associates of the Reccless Tigers,

including Angel Le, Dane Hughes, Sascha Carlisle, and Joseph Duk-Hyun Lambom. CW7 knew

that the Reccless Tigers were closely associated with the Asian Boyz from California.

       28.     CW7 knew that Peter Le and the Reccless Tigers maintained locations where they

stored large quantities of marijuana and other products. CW7 stated that some of these were

Airbnb rentals, and Peter Le asked him if he would open an Airbnb account, but CW7 declined.

CW7 said that Peter Le received boxes of marijuana and other drugs from California, sometimes

multiple times in a day. CW7 knew that Sascha Carlisle drove for Peter Le, picking up and

dropping off marijuana and money.

       29.     CW7 owed Peter Le money for the marijuana seized by police when CW7 was

arrested. Peter Le suggested that CW7 go work on the gang’s California marijuana farm as a

way of paying off his debt. CW7 declined.

       30.     CW14 has not been charged in this or any related case and has no agreement with

the government. I believe the information CW14 has provided is credible, and, to the extent

possible, I have corroborated the information he provided through other sources. CW14 was a

member of the Reccless Tigers who had been to the farm in 2017. CW14 became familiar with

the Reccless Tigers and, specifically, Peter Le, while in high school in Northern Virginia.

During the summer of 2017, CW14 was purchasing Xanax from Peter Le for his own use.

CW14 had friends who were getting marijuana and other drugs from Peter Le. CW14 was using

marijuana at the time, and he was selling small quantities of marijuana obtained from another




                                                13
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 14 of 19 PageID# 15




source to pay for what he was using. Peter Le and Dane Hughes approached him about selling

marijuana for him.

       31.     CW14 had seen Peter Le with boxes of marijuana and other products that had

been shipped from California. CW14 learned that the Reccless Tigers had a marijuana farm in

California and that gang members could work on the farm to make money. Peter Le told CW14

that he had been to the farm. Other gang members went to the farm to pay off their “tabs,” while

others went to hide from law enforcement or just get away. CW14 wanted to go to the farm to

get away and make some money, but he had to become a member of the gang first. CW14 was

jumped into the gang in his backyard by Peter Le, Dane Hughes, and two other gang members.

       32.    CW14 told law enforcement that in October 2017, Peter Le offered and arranged

for him to work on the farm in California. Two members of the gang picked up CW14 and drove

him to the farm. According to CW14, there were approximately 20 workers and 30 trimmers

along with some bosses on the marijuana farm. CW14 started working right away when they

arrived at the farm. CW14 and the other workers harvested the outdoor plants. They also cut the

marijuana plants inside the greenhouses, separated the leaves and buds from the stems, and dried

marijuana. The dried marijuana was trimmed, screened, put in bags, labeled, and weighed.

CW14 said that THC oil and wax was extracted at the farm using butane.

       33.     Peter Le told CW14 that CW14 would make $1,000 a week working on the

farm. However, when CW14 arrived on the marijuana farm, he realized that the working

conditions were horrible and he was basically working for free. CW14 also said that he could

not leave and he was afraid that the gang would beat him up if he tried to leave. This was

consistent with what CW12 told law enforcement, which was that he heard that some of the gang




                                                14
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 15 of 19 PageID# 16




members who went to work on the farm complained of unfair wages and the inability to leave

once they got there.

       34.     T.L. came to the farm when CW14 was there. T.L. came to check on the workers

and the marijuana operation. CW14 said that the gang also owned a Vape Shop in Hayfork. The

shop was run by a male, who was half African American and half Asian.

       35.     CW15 has been charged in this case and is cooperating with the government

pursuant to a proffer agreement. I have interviewed CW15 on several occasions. I believe

CW15 has been credible. To the extent possible, I have corroborated the information he has

provided.

       36.     CW15 met Peter Le and became familiar with the Reccless Tigers in 2014-15

when he was a sophomore in high school in Northern Virginia. By early 2015, CW15 was

obtaining marijuana from Peter Le and selling it to a number of customers, some of whom he

obtained through Peter Le.

       37.     CW15 was arrested as a juvenile in 2016. Prior to his arrest, he was distributing

about one-half pound of marijuana a week, which he was fronted by Peter Le. CW15 was in

debt to Peter Le for drugs lost by CW15 or not paid for by CWlS’s customers. CW15 was in

juvenile detention until December 2016, and, when he got out, he still owed Peter Le money. In

2017, CW15 started selling marijuana for Peter Le again. At this time, Dane Hughes was

working closely with Peter Le, and CW15 drove Dane Hughes to drop off drugs for and pick up

money from Peter Le’s customers. CW15 did this to reduce his debt to Peter Le. CW15 was

selling up to two pounds of marijuana a week as well, all of which he obtained from Peter Le.

CW15 remained in debt to Peter Le for about $14,000 even though he was selling more

marijuana and other drugs.


                                                15
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 16 of 19 PageID# 17




         38.      According to CW15, after CW15 incurred a drug debt to Peter Le, Peter Le told

CW15 about an opportunity to grow marijuana in California and make a $1,000 a week. In

August 2017, CW15 drove to the farm with two other gang members. Peter Le told CW15 to go

to a smoke/vape shop in Hayfork when they arrived. Peter Le said that the person in the shop

knows about the farm and will tell them where to go from there. They went to the shop, where

they met BT, who is a member of the Asian Boyz, and another person. This shop is the retail

shop owned by MILIARESIS for which law enforcement obtained a search warrant to search and

is in the process of searching on July 24, 2019. CW15 and others followed BT and someone else

to the farm. From the smoke shop to the marijuana farm was approximately a 20 to 25 minute

drive.

         39.      Once at the farm, CW15 and other workers had to water the marijuana plants in

the mornings. They then stripped the leaves from the plants and hung the plants to dry. CW15

also had to trim the marijuana buds. CW15 said that the farm also produced THC wax (or dabs)

using butane.5 The wax was made from the cuttings and stems of the harvested plants. Although

CW15 was promised a $1,000 a week, he was only paid $2,000 for 2 months of work.

         40.      While at the farm, CW15 also learned that the overall operation involved three

separate properties when he overheard a conversation between Joshua and BT about trying to




5 THC wax or dabs, sometimes called weed wax, is a resin extracted from marijuana which is considerably more
potent and concentrated than raw marijuana. It is usually smoked or vaporized, although it can be ingested. Some
users smoke it from a bong similar to raw marijuana; some smoke it using a water pipe. The wax is often produced
using butane. Butane extraction involves forcing butane through a container full of raw marijuana. The butane is a
solvent and separates the essential oils from the marijuana plant. The oil held in solution along with the butane is
called butane hash oil and is highly toxic. The oil is then left to dry, and the butane evaporates. The remaining
substance hardens into THC wax or shatter.
                                                         16
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 17 of 19 PageID# 18




expand their operation. CW15 heard people boast that the farm was a legal marijuana farm

which had a license to grow 1,500 plants but that the owners kept only 1,200 marijuana plants.

         41.   According to CW15, the workers vacuum-sealed the marijuana into pound bags

and stored it at the boss’s house under the wooden panel stairs. Drivers, like Sascha Carlisle,

came to the farm and transported the marijuana to either Redding, California, or Los

Angeles. The marijuana was then mailed to Virginia. Several cooperating witnesses, including

CW7 and CW12, reported that the marijuana distributed by the Reccless Tigers arrived in boxes

in individual vacuum-sealed one-pound bags.

         D.    Joshua Andrew Milaresis’ Activities at the Farm

         42.   CW15 stated that there were three owners of the farm. T.L., was a partial owner

of the marijuana farm. A “fat” guy with a pony tail who had done 17 years in prison for robbery

was another. CW15 said that the third owner of the farm was Joshua, whose full name is

JOSHUA MILIARESIS. Joshua’s brother, also worked at the farm. T.L., the fat guy with the

pony tail, and MILIARESIS handled the finances for the marijuana farm.

         43.   CW15 further stated that as far as he could tell BT was in charge at the farm but

had no ownership interest in the properties. BT was at the farm all the time and ran the day-to-

day operations. T.L., MILIARESIS, and BT’s boss showed up randomly to check on the status

of the marijuana operation. Sometimes they showed up together, and sometimes they came

alone.

         44.   During the course of this investigation, law enforcement confirmed that

MILIARESIS, as stated above, owns the smoke/vape shop. Further, MILIARESIS is the owner

of one of the land parcels currently being searched by law enforcement. MILIARESIS owns




                                                 17
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 18 of 19 PageID# 19




land parcel A-1.6 According to the California Bureau of Cannabis Control, neither Joshua

MILIARESIS nor land parcel A-l is licensed by the BCC to conduct commercial cannabis

activity, which includes retail sales, transportation, distribution, testing, or as a microbusiness.

According to the California Department of Food and Agriculture (CDFA), there is no active

cultivation license for this property; there is no annual application on file with the CDFA; and

the owner’s temporary license for this property became inactive on April 21, 2019. CW14 and

CW15 both identified a photograph of MILIARESIS as one of the persons in charge of the

overall grow operation together with T.L. and a third, unidentified individual. Recent aerial

inspection on July 9-10, 2019, reveals ongoing marijuana grown operations on this property.

There are three large greenhouses and one smaller greenhouse on this property. There is an

outdoor grow next to the greenhouses.

        E.        Law Enforcement Execution of a Court-Authorized Search Warrant on July
                  24, 2019 at the “Farm” located in Hayfork, California

        45.       On July 24, 2019, law enforcement executed the court-authorized search warrant

of the land parcels located in Hayfork, California. Law enforcement are still in the process of

executing this search warrant. During the search of the land parcels, law enforcement arrested

Tasneef Ahmed Chowdhury. Chowdhury is charged via criminal complaint in the Eastern

District of Virginia with conspiracy to distribute at least 1,000 marijuana plants, in violation of

Title 21, United States Code, Sections 841(a)(1), 846.

        46.       During the search of the land parcels, which is still currently underway, law

enforcement also executed a probable cause arrest of MILIARESIS. After being advised of his

Miranda rights and waiving his rights, MILIARESIS confirmed that he owns or manages some


6 This is the numbering used in the affidavit in support of the search warrant authorized by United States Magistrate
Judge Carolyn K. Delaney.

                                                          18
 Case 1:19-mj-00336-MSN Document 2 Filed 07/24/19 Page 19 of 19 PageID# 20




of the land parcels being searched. He confirmed that the land is used to cultivate marijuana

plants, and that a significant percentage of these plants belong to T.L. and are distributed by the

Reccless Tigers. MILIARESIS confirmed that he has had an agreement on the cultivation and

the distribution of the marijuana for the past two years. MILIARESIS was arrested on a land

parcel that MILIARESIS admitted contained at least 2,000 marijuana plants. Law enforcement

also located t-shirts with the Reccless Tigers logo on this land parcel. Moreover, on other

adjacent properties law enforcement located more marijuana plants and other t-shirts and stickers

with the Reccless Tigers logo.

                                          CONCLUSION

       47.     Based upon the foregoing, I believe probable cause exists that from in and around

2017 to the present, within the Eastern District of Virginia, and elsewhere, JOSHUA ANDREW

MILIARESIS, did unlawfully, knowingly, and intentionally combine, conspire, confederate, and

agree with others, both known and unknown, to unlawfully, knowingly, and intentionally

distribute 1,000 marijuana plants or more, a Schedule I controlled substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 846.



                                                      ■Briagit DeFktto
                                                      Special Agent
                                                      Federal Bureau of Investigation


Subscribed and sworn to before me this             day of July.
                   ^—¥[
      Michael S. Nachmanoff
------- United States Magistrate Judge
The Honorable Michael S. Nachmanoff
United States Magistrate Judge




                                                 19
